Citation Nr: 1648409	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  15-21 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to cardiomyopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1980 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 Rating Decision of the Department of Veterans Affairs (VA) Regional Office that denied service connection for sleep apnea.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing, a transcript of which has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's remaining claims for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran asserts that his sleep apnea began in service.  While service treatment records do not document a sleep apnea issue, he has provided various lay statements relating his current diagnosis to in-service events.  Additionally, he has submitted statements and medical evidence supporting the contention that his sleep apnea is secondary to his service-connected cardiomyopathy.

The Veteran was afforded a VA examination to address his sleep apnea in July 2014, at which time the examiner stated, "The veteran's sleep apnea is a disease with a clear and specific etiology which is less likely as not a result of service due to being diagnosed seven years after separating.  STRs are silent for sleep apnea condition."  As the examiner appears to have based his opinion largely on the lack of evidence of in service diagnosis, the Board affords this opinion little, if any probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  

Moreover, the examiner did not fully explain the rationale on the negative etiology opinion for the sleep apnea.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In addition, the exam is afforded little probative value due to the lack of discussion of various lay and private medical evidence of record.  During the July 2014 VA examination, the Veteran described his chiefs telling him around 1996 that he snored and he would seem to gasp for air.  He was told that nobody wanted to sleep close to him.  The Veteran later testified during the December 2015 Board hearing, "[M]y snoring would be so loud and I remember one guy saying I thought you were going to die cause you were gasping for air... I was a horrible snorer and it was identified by my shipmates."  He also testified to exposure to industrial solvents and asbestos during service.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, as the Veteran has a medical diagnosis of sleep apnea, his description of earlier symptoms should be evaluated by the examiner.
Furthermore, to date, no medical opinion has been provided that fully discusses whether the Veteran's service-connected cardiomyopathy could have caused his sleep apnea.  The Veteran provided a December 2014 letter from Dr. Khanna at Lawrence Memorial Hospital which stated that there is a known relationship between obstructive sleep apnea and cardiomyopathy.  However, he also stated that the conditions can exist separately.  He did not opine specifically on the link between the Veteran's conditions, and stated that he could not confirm or deny the existence of sleep apnea prior to his initial treatment of the condition in 2011.  The Veteran also submitted a December 2014 medical assessment from Norwich Cardiac Medicine which stated that it was possible that the Veteran's sleep apnea may have contributed to cardiomyopathy during service.  This evidence has not been discussed by a VA examiner.

In light of the brevity of the July 2014 examination report, as well as the additional evidence obtained following the examination, the Board finds that an addendum opinion is necessary to determine the nature and etiology of the Veteran's obstructive sleep apnea.  On remand, a thorough medical opinion must be obtained that contains a complete rationale including consideration of the Veteran's lay evidence and discussion of the possible relationship between the Veteran's cardiomyopathy and sleep apnea.  Additionally, updated VA and private treatment records should be obtained for consideration in the appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records related to the Veteran's sleep apnea.  The record currently reflects VA treatment records dated through July 17, 2014.

2. The Veteran should also be given an opportunity to identify any additional treatment records related to his sleep apnea that are not already of record.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.

3. If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. After the above development has been completed and all obtainable records have been associated with the claims file, return the claims file, to include a copy of this remand, to the July 2014 VA examiner for an addendum opinion as to the Veteran's sleep apnea.  If the examiner who drafted the July 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to review all pertinent records and evidence associated with the claims file, including lay statements and medical evidence proffered by the Veteran, and to offer comments and an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that: 

a) the Veteran's sleep apnea is due to exposure to environmental hazards during service or had its onset during service; and,

b) the Veteran's sleep apnea is proximately due to or aggravated (beyond a natural progression) by his cardiomyopathy.

The examiner should consider and discuss the articles submitted by the Veteran, "Left ventricular structural adaptations to obstructive sleep apnea in dilated cardiomyopathy" and "Obstructive sleep apnea and hypertrophic cardiomyopathy: a common and potential harmful combination."  The examiner should also note and comment on the Veteran's reports of snoring, gasping for air while sleeping, and exposure to environmental hazards in service. 

The contents of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the addendum opinion/examination report should include discussion of the Veteran's documented history as well as lay assertions.

The examiner is requested to provide a clear rationale and explain in detail the underlying reasoning for the opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished with an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations and reflects review of all pertinent evidence of record, and afforded an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




